Review of the Belgian Presidency of the Council (debate)
Colleagues, allow me to welcome Prime Minister Yves Leterme. Half a year ago, we had the presentation of the Belgian Presidency. Now we have the presentation of the achievements of the Belgian Presidency: legislation, the European External Action Service, financial supervision, the Citizens' Initiative, the budget - we will discuss all these points.
Welcome, too, to President Barroso, who is present with us, and to all of you.
The next item is the Council and Commission statements: Review of the Belgian Presidency of the Council.
Mr President, Mr Barroso, Excellencies, ladies and gentlemen, though this may appear somewhat incongruous here, in the plenary hall of the European Parliament, I would nonetheless like to start my speech with a quote from a great North American thinker, Ralph Waldo Emerson, who said, and I quote:
'Do not go where the path may lead. Go instead where there is no path and leave a trail'.
(FR) In other words: 'Do not go where the path may lead. Go instead where there is no path and leave a trail'.
Ladies and gentlemen, this is exactly what we have done, with you all, these last six months. Belgium, my country, was called upon to assume the rotating Presidency of the European Union after the entry into force of the Treaty of Lisbon.
It is true that we were not venturing into totally unknown territory but, even so, it was necessary to establish the criteria for the new functioning of the European Union under the new Treaty, with the new institutions with which the European Union has equipped itself. Therefore, true to the Belgian tradition, the tradition of my country, we did our utmost to enable the institutions to function optimally to create the right precedents.
Ladies and gentlemen, I feel able to say to you that the European Union, as it was structured under the Treaty of Lisbon, functions today and functions well. The Union has equipped itself with a new instrument for the supervision of the financial sector, which should hopefully prevent the re-emergence of crises like the one we are still struggling to extricate ourselves from. Economic governance has advanced. Agreement has been reached on the 2011 budget and, most importantly, in total, in those six months, almost forty agreements of a legislative nature were concluded between Parliament and the Council.
Ladies and gentlemen, our determination to respect both the letter and the spirit of the Treaty of Lisbon was a choice for the future of the Union, an investment in ever closer European cooperation. To achieve this, during this Presidency, we followed two major guidelines.
First, we did not want to push ourselves forward. Instead, we incorporated our programme, the Belgian programme with its five priorities, into the European agenda, into the programme of the Commission, into the momentum generated by the Heads of State or Government at the level of the European Council, into the programme of the troika with our Spanish and Hungarian colleagues.
(NL) Secondly, ladies and gentlemen, as well as not wanting to impose a Belgian agenda, we opted for what I would call an inclusive Presidency. We effectively tried to cooperate as closely as possible with all the European institutions, respecting the letter and spirit of the Treaty of Lisbon and playing a role that was actually no more than that of facilitator.
We cooperated with all parties, obviously with Parliament and the Commission, but also with the new permanent President of the Council, the High Representative and, of course, with Member States, but I believe I can say that, throughout all of our tenure, we paid particular attention to working constructively, and with an open mind, with Parliament, whose powers have been significantly strengthened under the new rules.
Some modesty would be fitting today, of course, but I have to say that, together with you, we ensured that this method was successful. Moreover, ladies and gentlemen, today, more than ever, the Union represents an interplay between institutions and Member States. I think that this method has worked and that it can continue to work, because it was and is focused on results and not on image building. This applies to our Presidency, but it also, in fact, applies to the European Parliament, although you must be the judge of that.
Mr President, ladies and gentlemen, here, I would nevertheless like to express my appreciation and gratitude for your cooperation, on behalf of the Belgian Government and on behalf of my colleagues who have held the rotating Presidency. I believe I can say that most of the agreements we reached were ultimately adopted with a very broad majority. This is a testament to the quality of your debates and - and this should reassure European citizens - the priority you have placed on what is good for Europe, placing it far above national interests.
However, ladies and gentlemen, those six months are over. Of course, we cannot dwell on the past. Over the coming months and years, we will actually have more to do than ever, because our Union, our society, is facing exceptionally great challenges. I would now like to mention them in brief.
The first challenge, obviously, lies in the continuity of what we have started over the past six months, namely, economic governance. Since those six months began, we have worked together to take the measures necessary to avert a crisis in the euro area. However, countering the symptoms that have been in evidence so far is not enough. The threats which a number of the countries in the euro area have been facing have shown that a monetary union cannot, in fact, work on its own without an economic union, without greater economic convergence. We must therefore press on with determination along the road of greater economic cohesion, more cohesion in the fiscal, economic and social policies of Member States.
Economic governance also requires rigorous monitoring of the budgetary and structural policies of the Union's Member States. We need to make full use of the European Semester which was established with that purpose in mind. A return to budgetary discipline should not just be a non-binding target; it must be verifiable and, if necessary, enforceable at a European level. This is obviously not about discipline for its own sake; sound public finances are an absolute necessity if we are to establish sustainable growth again, a credible growth that creates jobs for our citizens. Those jobs are, of course, essential for the maintenance of our very specifically European social model, which goes hand in hand with political and economic freedom, social solidarity and ecological responsibility.
(DE) The Union must use the new instruments that it is introducing in order to monitor the financial markets efficiently. These instruments are supposed to be ready for use by the end of this year. That is an absolute must in order to prevent any new derailments of the markets.
Economic convergence, monitoring of the national budgetary and structural policy options, new instruments for financial market monitoring - all of this may give the impression that the apparatus of the Union is on the way to becoming pretty heavy-going and complicated. Of course, it is also to be expected that closer monitoring of the national political decisions of the Member States will not proceed without discussions and sources of friction. Yet that should not put us off, as it forms part of the essence of European integration.
The second field in which we must do this - in which we must keep up the momentum - is that of the Union's role in the world. We have made progress in that field. Thanks to our concerted preparation and unified representation, we have indeed increased our weight in the G20. In the last months, the Union has started to build its own diplomatic representation all over the world. These moves are good but they have to be consolidated.
The European Union, it is true, speaks with one voice on most problems in the world, but words are not enough. The Union must indeed develop more clout, it must be able to act in a decisive manner and to become a real pole of influence and power in this multipolar world.
Thirdly, we have to address the financial perspective of the Union. It is true that this is not a time when governments can contemplate hefty increases in their contributions to the Union budget, but neither can we avoid a debate on the long-term financial perspective.
Promises have been made to this Parliament that there will be consultation on the philosophy of the Union's future financing and on ways and means. The Union cannot live hand-to-mouth: it has to have this long-term perspective.
Last but not least, I want to say that we will be able to deliver on these challenges only if, more than ever, we believe in ourselves. I would like to quote the French thinker and writer, André Frossard, on this challenge for the coming years. I will first quote in French, and then translate:
(FR) 'Europe quite rightly wants to equip herself with a common policy and currency but, most of all, she needs a soul'.
Europe quite rightly wants to equip herself with a common policy and currency but, most of all, she needs a soul'.
We do indeed need a soul, colleagues. We need to have faith in ourselves and in what we have accomplished, and not to excuse ourselves for who and what we are. We need to remember that, before being a market, before being a currency, before being a set of institutions, the Union - our Union - was a vision, a belief, a dream. It was a dream of peace on this continent, which has been torn by so many wars.
I have heard that it has become a little bit passé to speak of peace to generations in Europe who have never known war. I can only say: 'Look around you'. Watch all the refugees, for instance, who come to us fleeing war, fleeing armed conflicts, fleeing tyranny. Those refugees certainly do not look down on the achievement that it is to have spread peace and security across almost the entire continent. And those refugees - those people - aspire, like so many people elsewhere in the world, to the rights and freedoms which too many of our citizens take so easily for granted.
As much as the Union is about peace, it is also about liberty, about democracy, about fundamental civil rights and about the rule of law, for our citizens as well as for our immigrants. We believe in the right of each person to human dignity, which means people's right to live on their feet and not on their knees, and the right to think and speak and worship freely.
In a much quoted statement, Jean Monnet said that nothing gets done without people, but that nothing lasts without institutions. This is just as true today as when he said it but, on the other hand, it is also true that institutions will wither if they are not carried by people with strong convictions. We must remember that we will carry our citizens with us only if we give them a vision: if we give them a dream.
To conclude, I wish Hungary all possible success now that it has taken over the baton of the Presidency. I am sure it will hold high the torch of the European dream of peace, the European dream of freedom, and the aim of an ever stronger Union.
(Applause)
Mr President, Mr Leterme, ladies and gentlemen, with efficiency and focus, with pragmatism and Community spirit, the Union made important advances during the Belgian Presidency, which deserve our admiration and our recognition.
On behalf of the European Commission, I would like to offer my heartfelt congratulations to the Prime Minister, Mr Leterme, his entire government team, the administration, and all the Belgians who gave their very best to ensure the success of this Presidency.
It was a fine and great Presidency at a delicate and challenging time for the future of the European Union. Rarely had the challenges been so important and the difficulties so crucial to overcome. Throughout those long months of sound and fury - if you will forgive the expression - the Belgian Presidency held firm to the course of European politics. Its action was always embedded in the fundamental sense of the existence of the European Union, the solidarity of everyone in the general European interest. Its action also enabled us to chart the best way forward to achieve our primary objectives: stability and the relaunch of job-creating growth.
They were months during which Europe was still living to the frenetic rhythm of developments in the financial crisis and in sovereign debt. All eyes were on the future of the euro area and on our determination to defend it. When we say that we will do everything possible to defend the stability of the euro area as a whole, these must not be empty words. It is nothing more and nothing less than the expression of our firm political will to defend our common destiny. The future of the euro area and the future of the European Union are two sides of the same coin. We want this future to be stable and prosperous for ourselves and for future generations. That has always been, and remains, the meaning of European integration and of the Community spirit.
The fundamental reforms to which we have committed ourselves show that we are fully aware of the challenge facing the European Union. We must adapt to the new political, economic and strategic realities of a rapidly changing globalised world. We must achieve this adaptation while reaffirming our values, defending our interests and enhancing our credibility and influence on the international scene.
The basic decisions we have taken on strengthening European economic governance and tackling our macro-economic imbalances are at the heart of this progress. They are not an option but an imperative. I hope that, during this six-month period, the European Parliament and the Council will adopt the proposals on economic governance.
Fundamentally, the question is not who among the different political stakeholders in Europe emerges a winner or a loser, but whether each of us is prepared to cooperate in full respect of our mutual prerogatives. In essence, the question is whether the European Union as a whole emerges a winner or a loser. The answer is clear: if we do not strengthen our economic governance, we will all be losers, both in the euro area and throughout the European Union.
If we do not strengthen our economic governance, we will lose the battle for stability, growth and employment in Europe. If we do not strengthen our economic governance, the strong links of today may become the weak links of tomorrow. And if we do not strengthen our economic governance, we will lose our credibility on the international scene.
While issues of governance and macro-economic imbalance are also global issues and are discussed, notably at the G20, how could we remain credible and influential with our international partners if we were not even capable of resolving them at EU level? I say this weighing all my words carefully: essentially, it is an existential question for the European Union. We act and we assert ourselves as a Union, or we fail to act and allow ourselves to be marginalised. What is really at issue is our collective destiny.
We are, fortunately, moving towards self-assertion. I would therefore like to congratulate the Belgian Presidency most sincerely. The agreement obtained at the ECOFIN Council on 17 September resulted in the establishment of new cycles of economic governance, known as the European Semester. The first step was taken last week with the presentation of the annual growth review prepared by the European Commission, in which we make very clear that the three priorities we need to focus our efforts on are reinforcing macro-economic stability - in particular, through rigorous fiscal consolidation - structural reform and job-creating growth.
We also achieved notable successes in financial supervision, in particular, by adopting a new European architecture of financial supervision, which came into existence on 1 January 2011 with the establishment of the European Systemic Risk Board and of three new financial supervisory authorities covering the markets, the banks and insurance, respectively.
In those six months, we were also able to obtain agreements on the management of speculative funds and other alternative investment funds as well as on the rating agencies. For our citizens, austerity measures are not a vague concept but the harsh reality of their daily lives. There are, across Europe, many worries and concerns, but there are also, across Europe, high expectations that the reforms, postponed for far too long, will finally be completed, that the European dimension will be an integral part of the solution, and that Europe will defend its projects, its values and its interests in the world.
It is therefore important to spread the word as widely as possible about what the Union is doing to restore growth that is sustainable and able to create jobs and to build a European society that is fairer and more environmentally friendly.
I would also like to point to some other achievements, in particular, with regard to foreign policy and external relations. One such achievement is the free trade agreement signed with South Korea on 6 October, which is, quite simply, the most ambitious commercial agreement ever concluded by the European Union, and which must remain a benchmark for our future bilateral commercial agreements.
Contrary to the expectations of some pessimists, Cancún also managed to show some progress towards multilateralism in the fight against climate change. Cancún also demonstrated the importance of cooperation between the Presidency and the Commission to enable Europe to speak with a coherent and audible voice on the international scene.
As regards practical results, I should also like to commend the agreement finally reached during the Belgian Presidency in the field of transport on the Eurovignette dossier. This is very important for our citizens.
I would also like to pay tribute to the Belgian Presidency for the exemplary way in which it enabled the major innovations of the Treaty of Lisbon to be respected and implemented. It used all its negotiating skills to brilliant effect during a difficult discussion on the 2011 budget of the European Union under the new budgetary rules of the Treaty. It was an illustration of the European spirit and of its culture of compromise at its finest. The Commission is proud of the contribution it made to this outcome.
Tomorrow, in fulfilment of my commitments to Parliament, I will have an initial meeting with the President of the European Parliament, Mr Buzek, and Prime Minister Orbán, who holds the rotating Presidency of the Council, to discuss the next steps to be taken in budgetary matters.
2010 was an often difficult and, at times, extremely demanding year. Ultimately, however, it was very productive. It was under the Presidency of two countries, Belgium, but also Spain, that European integration was able to move decisively forward. I see in it the strength of our Union and the proper functioning of our institutions. It is now up to the third country in the troika, Hungary, to maintain this momentum.
The important decisions that we have taken over the past year are proof that all of us, Parliament, Council, Commission, Member States, know what we have to do to ensure a stable and prosperous future for Europe. If we know what we have to do, we have to do it now. We have said that we have the will to do it; we must now show that we are indeed capable of honouring our political commitments without diluting them, without weakening and without allowing ourselves to be fooled by tentative signs of recovery.
We need to consolidate our actions, to show that they are not a reaction to the pressure of the crisis in the markets, but rather the strong reaffirmation of our will to live together in this Union for peace, solidarity and freedom.
Mr President, the Belgian Presidency has rightly received praise from all quarters. You and your colleagues, Mr Prime Minister, can lay claim to a remarkable series of achievements. Rather than commenting on the specific achievements, I would particularly emphasise the gold standard that you have set for the Presidency. After all, the Belgian Presidency of the Council was the first to have held office entirely within the new institutional framework of the Treaty of Lisbon. That in itself was a challenge.
The Treaty has radically changed the institutional framework, as I have already stated in my report on the previous term. Thus, the European Council and the Council have now clearly become two separate institutions, each with its own Presidency. One other thing which is new is that the Treaty uses exactly the same wording to describe the mandate of the Council as it does to describe that of Parliament. One cannot shake off the impression that some members of the Council have had some difficulty in adapting to the new relationship between Parliament and the Council. That was obvious during the budget debate.
However, this cannot be said of the Belgian Presidency. In consultation with the Commission and Parliament, it has mainly invested its efforts in the realisation of the European Legislative Agenda. European priorities were always paramount in this. That also partly explains the success of the Belgian Presidency. In the past, presidencies have too often tried to assert their national priorities over European agencies. This is not the case here and, therefore, Europe has made real progress during this Presidency. The difficult budget debate during the Belgian Presidency also set the course for one of the most difficult challenges facing the Union in years to come, namely, the establishment of the new financial framework. Belgium received a pledge from the previous presidencies that Parliament would be involved in the debate on this multiannual financial framework. For its part, the Commission undertook to formulate, in the framework of its proposal for the multiannual plan, proposals for the Union's own resources, and it is essential that that is done. Parliament will therefore ensure that both the Commission and any forthcoming Presidencies adhere to these commitments.
Mr President, Prime Minister Leterme, members of the Presidency-in-Office, Mr Barroso, this week, we have the opportunity to compare two Presidencies: the one just completed and the one just begun. When it comes to the Belgian Presidency, I have to say that it delivered excellent work - many thanks for that, therefore. It did this despite difficult conditions - the political situation at home is not exactly easy, of course, the Treaty of Lisbon is new and even the relationship with the European Council is not all that easy. The Belgian Presidency had a clear focus on Europe, however. It wanted to take Europe forwards.
With the Hungarian Presidency, in contrast - up to now, at any rate - we have seen a Presidency that pays more attention to its domestic affairs, in other words, to holding on to power at home, specifically in connection with a very controversial media law that we will also be discussing at a later date. I hope that Mr Orbán will take a very close look at how the Belgian Presidency went, and perhaps follows its lead somewhat.
Mr Leterme, you spoke of economic governance. In this regard, I can but fully endorse what Mr Barroso had to say. All there is is an either/or situation. Either there is another crisis-provoking development in Europe - and not only in the euro area - or there is an attempt to create efficient economic governance based on cooperation between all the Member States, but also based on strong action taken by the Commission. You know, Mr Barroso, that you have our full backing in this regard. You achieved much in this area, Mr Leterme, but we need to go further now, and we need to take the next steps.
You said that this is primarily about tax, fiscal and social cooperation. That takes me to the second item where this Belgian Presidency very much excelled, namely, the social dimension. I think we all have an interest - though perhaps with differing emphases - in this social dimension being developed accordingly. Social Europe does not mean that every last thing is done in Europe's socio-political sphere; rather, it means, for example, the things that you talked about and achieved in relation to fighting poverty. It is scandalous to see that poverty is actually rising in Europe to some degree. The same applies to what you said about the increasingly disparate distribution of incomes. In your Presidency, you made clear that this is not only a social issue; it is also an economic one. More poverty and more social inequality also translate to a loss of competitiveness. That has been proven economically, financially and empirically. The things that you said are very important.
Also important are the things that you said about the Europe of the citizens. You delivered a tangible contribution, along with Mr Šefčovič and Members of this House, in bringing about the European citizens' initiative. This will be a major step forwards if it is also used appropriately by pro-European forces to bring Europe closer to the citizens.
Naturally, we wish Belgium all the best for the future, too. It is not without importance how the actors on the political stage behave. I hope that all the political forces in Belgium attempt to find a real consensus. It is difficult to tell people in a crisis-hit region that they should just reach a consensus, that they should just work together on important issues, when this is not possible in Belgium - one of the heartlands of the European Union.
In this connection, I wish you all the best. In many ways, you represented an exemplary Presidency. I hope that other, subsequent Presidencies follow your example.
(Applause)
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to ask Mr Swoboda how he dares to criticise the Hungarian Presidency when it is just starting. He does not even know anything about it. Why does he not instead criticise his comrades in the Socialist Group who were shooting at their own people on the 50th anniversary of the 1956 revolution and who arbitrarily imprisoned hundreds of people? He should ask them and criticise them.
Mr President, I am familiar with this kind of argument, which states that if you criticise a government, you criticise its people. It was like this in former times in my own country too.
Let us be clear. We did not start the debate. It was the Hungarian Government with this - as I said here - contested law. It is a law greatly disputed by many Hungarian citizens who suffered under Communism and during the Nazi regime. They are afraid that their liberty of expression is in danger. That is the thing that should be addressed.
Mr President, I propose that we debate the Hungarian Presidency tomorrow. We should keep matters separate, or else Prime Minister Leterme will have to comment on the new media law in Hungary, and I do not believe that that is his responsibility.
The role of Parliament, ladies and gentlemen, is to pass and monitor legislation, which therefore means being critical when things go wrong, when things are in a bad state, but also giving praise when things actually turn out well. We could say that the Belgian Presidency has been good, very good, and that it has been a success thanks to the efforts of many people: the Belgian Government, but also many diplomats, the Permanent Representative, the Deputy Permanent Representative and all those who have worked every day to make it a success.
It was a success which no one foresaw, because, Mr Prime Minister, all of us were constantly confronted with the following question from our constituents: how can a caretaker government make for a successful Presidency? In my view, it was the first time that we had ever had a real European government, because it was a government which concerned itself only with European affairs and European issues, and which was not distracted by the affairs of its members' own nations.
This is almost an invitation to other governments to be caretaker governments when they take over the Presidency of the European Union, so that they can concentrate on Europe for six months instead of occasionally squeezing it in between other issues.
I think that the Belgian Presidency was successful mainly for one reason (look at the financial supervision, the hedge funds, the rating agencies): because this Presidency understood that, under the new Treaty, we need to be working towards 'more Europe' and because it pushed for 'more Europe' in the Council. That cannot be said of all presidencies. Jean-Luc Dehaene is right when he says that there are, indeed, a number of Member States that still do not understand that the ground rules have changed.
The ground rules have changed and the Belgian Presidency is the first to have grasped that that is the case. If we have ended up with an arrangement for European supervision whereby the objectives of the European Parliament have finally been attained, then that is because the Belgian Presidency told our colleagues in the Council: 'That will not work, it has to be a European solution', unlike the solution developed by the finance ministers in December 2009.
I would say the same about the European patent. Now, that was a major breakthrough, Mr President. I would call on you and all other members to give the green light for that patent to the European Parliament very soon, so that, after more than 20 years, the European patent can finally become a reality.
Mr President, as others have said before me, it is obviously true that, to date, Belgian political engineers have been better outside their borders than at home. In any case, I welcome this and I congratulate you. The Belgian team did a good job and this is a very good thing.
Moreover, I am of the opinion that the opposition you encountered in the different Councils in fact resembles the opposition we encounter in the Belgian debate: solidarity, transfers, all these issues relating to withdrawal or contribution are things that we are very familiar with in Belgium and that you encountered in the Council.
Furthermore, Mr Barroso, since you expressed your admiration and your acknowledgement, perhaps, at some time in the future, the European Union could give Belgium a nudge in the right direction or a bit of a helping hand. Since Belgium helped the European Union, perhaps the European Union could help Belgium to unblock its federal stalemate.
As for the rest, to come back to a few specific issues, Prime Minister, notably the issue of the budget, one has greater responsibility on leaving the Presidency than on entering it. Therefore, as regards the budget, my opinion is that we doubtless lacked boldness by not embracing the proposal for a convention we could have made on the financial resources, but the issue of own resources will be a central issue in the months ahead and I am very much counting on Belgium - which will recover, if you like, its freedom of speech, since it no longer represents all the Member States but speaks for itself - to take this matter forward.
The second important issue is the European constituency. It is something that will come before the Council at some time in the future. I know that, in Belgium, there are some who do not want a federal constituency, but I think that it is necessary, and perhaps it is precisely because they do not want it in Belgium that Belgium wants it at European level. A European constituency would be extremely useful in guaranteeing what you call the 'soul' of the European Union, i.e. the fact that, there, European citizens can, quite simply, consider themselves citizens who can vote for more than national representatives. I think it is a very important issue.
And the third issue, which has already been mentioned, is the Citizens' Initiative. Here too, I am very much counting on Belgium to speed up the implementation process. It is an important instrument alongside all the economic governance reforms and I hope that Belgium may also contribute to moving the process forward more quickly and more strongly.
Mr President, over the past six months, Belgium has proved itself to be a worthy holder of the Presidency. You would not think that the incumbent Belgian Government was resigning. When I look at the dossiers that I am qualified to assess, the balance is positive. An agreement on the regulation of risk capital, a regulation on the supervision of financial markets and a budget for 2011. I am very familiar with both Belgium and Europe. European politics is, as it were, an extension of Belgian politics, with a greater purpose. It involves the search for compromises through conversations and long lunches and, if necessary, a bit of gentle cajoling in the interests of achieving a result.
There are some who therefore say that Belgium is Europe in miniature. That is exactly where the danger for Europe now lies, because the Belgian system is itself no longer able to keep functioning on compromises. There is not even a successor to Mr Leterme in the pipeline. If Belgium is the future of Europe, then we must ask ourselves: why is the Belgian system coming to an end? Why is it in a state of dissolution?
The explanation for this, in my view, is that Belgium has created a transfer economy which is no longer affordable. In the name of solidarity, we created a cash flow from Flanders to Wallonia and Brussels, but, Mr Barroso, if solidarity is all one way, then people become alienated from one another and that is what we are now witnessing in Belgium.
At the moment, we in Europe are busy planting a transfer economy. You have been doing this and, as a result, the euro has already been misused. Now we are faced with a call for eurobonds. Mr Verhofstadt calls for that on a daily basis. Look also at the Euro Emergency Fund, which is beginning to resemble a Ponzi scheme. First, it was temporary, then it was permanent, and now we have to keep pumping more and more money into it. One of the casualties of this will be competitiveness, as foreign investments in Europe will decline. Those who want to see the Europe of tomorrow should look at the Belgium of today! Then we might imagine Germany in the role of Flanders, saying: 'We no longer want to keep paying for everybody else'. Some of you will laugh at this, but that danger is closer than you think. Let this be a wake-up call for all of us.
Mr Leterme, I have always had a great deal of respect for you. I wish you every success in whatever it is that you go on to do, but I fear that Belgium will retain you in your current post for a while yet.
Mr President, Mr Leterme, while I fully acknowledge that you assumed the Presidency of the European Union in the very difficult context of the crisis, you nonetheless intimated that you would make social issues one of your priorities and announced a statute to protect public services.
You did nothing about this. Not only was there no initiative to protect services of general interest, but today, under the strengthened Stability Pact, we are entering a worrying spiral where, in order to reduce the debt of Member States, the vultures of the financial markets and of their rating agencies are driving Member States to sell off their public goods, which are, however, an asset for justice and equality.
As for social issues, all the vigilance of Parliament was required to ward off the increase in working time for lorry drivers or the so-called 'single permit' project, expanded version, of the Bolkestein Directive.
We were in the European Year for Combating Poverty. There is not one single poor person fewer in the European Union; there are more and more! And it has to be recognised that the anti-crisis measures are ineffective because they dissipate social rights.
The strategy adopted continuously entails reassuring the creditors of Member States that are heavily indebted because of a reduction in taxation on capital and a decline in growth due to a fall in purchasing power and austerity - a word that I heard mentioned for the first time by Mr Barroso. And, to that end, you now want to check the budgets of the Member States a priori in the place of national parliaments.
You surreptitiously initiated a review of the European treaties, which you told us yesterday were inviolable. Yet you continuously refused to initiate a debate on the setting up of a social and environmental development fund financed by a tax on capital movements and the upward harmonisation of taxation on capital, on the creation of money by the European Central Bank for the repurchase of the debt of Member States, and on the development of public services that are crucial for justice and social progress.
At the start of your Presidency, you said, Prime Minister, that you wanted a sober Presidency, and this was very much to your credit. However, during your Presidency, it has to be recognised that the financial markets and the large shareholders have been satisfied. The people themselves are increasingly living in poverty.
Mr President, I should like to start by wishing everyone, especially the Commission, the Bureau and all the members, a Happy New Year, in a year that looks set to be a very difficult year. I should like, in passing, to comment in response to the gauntlet thrown down by the President of the Commission, Mr Barroso, who said that we shall need, through global economic governance, to help him prove what Europe is. It is a single economic, cultural and perhaps also political force. That is why we must all support the Commission, so that Europe continues to be a major force.
As far as the Belgian Presidency is concerned, it is generally admitted that it was a very successful Presidency. I should like to add two points to what has already been said, which were not mentioned here and which underline the success of the Belgian Presidency. First of all, Belgium functioned in a completely European way; in other words, it followed the Commission's and the European Parliament's agenda. The presidencies usually add national issues. Belgium set a good example, demonstrating that we are Europe and we follow the agenda set by the Commission. It had no ambition to add its own agenda. The second commendable point of the Belgian Presidency was the model it applied; the model of trialogue and tripartite cooperation between the Council, the European Parliament and the Commission. My congratulations to my fellow Members.
(NL) Mr President, Mr Leterme, you have received a considerable number of compliments on how the Belgian Presidency has conducted itself, and that is understandable. The European Commission and Parliament are relieved that the Belgian Presidency is over and that no major accidents have happened. Indeed, an artificial country with no government, a country which is not even capable of governing itself, is hardly the obvious candidate for taking over the Presidency of the EU.
One could, of course, say that you and the ministers have had plenty of time to deal with the Presidency, given that you were only running a caretaker government. One could say that you have benefited from diplomats who have done their job well and that the importance of the rotating Presidency has decreased since the Treaty of Lisbon.
All that might be true, but I think that your best decision was to heed the advice of Vlaams Belang and, in particular, to adopt a low profile. You could have made the same mistakes as the previous Belgian Presidency in 2001. Just consider the failed 'praline summit' in Brussels, the build-up of diplomatic blunders and what has become known as the Laeken Declaration which ultimately led to the debacle of the European Constitution.
Of course, it is not the case that the Belgian Presidency has achieved a clear round: first, there was the incident where the socialist Minister for Pensions, Daerden, chaired the Council of Ministers in a state of inebriation - Commissioner Andor's face speaks volumes; the Flemish taxpayer and net payers are no longer able to laugh at this, in the knowledge that this character is now responsible for their pensions.
Furthermore, there were the desperate attempts by the Foreign Minister, Mr Vanackere, to open a new chapter in Turkey's accession negotiations, at any cost and against the will of the people, when Turkey should not even be being considered for negotiation.
(ES) Mr President, I am not going to emphasise what has already been said. The Belgian Presidency has been excellent. I would like to mention two highlights: financial supervision and the European Semester. Regarding these highlights, I would like to say what has been done and, most importantly, what needs to be done.
In terms of financial supervision, in the space of 48 hours, the Minister, Mr Reynders, managed to get a dossier that was in deadlock moving, and we were able to give the Council and the Commission what the Commission had asked of us: European authorities that could begin operating on 1 January 2011: strong, authentically European authorities with clout.
What happened next is not very reassuring. We still do not have presidents for the authorities; we have an extraordinarily small budget and I am told that the rewards for those who are going to hold positions in these authorities are not brilliant. They are, of course, much less brilliant than the bonuses received by bankers in London.
There are two matters that still need to be dealt with: the regulation of the systemic bodies, and contributions and taxes on banking.
In the regulation of systemic bodies, we want the European authority to be responsible for supervision, through the national authorities, which, in this case, would act as agents and would be subject to the instructions of the European authority. The alternative would not make sense.
In terms of taxation, the most recent offering from Commissioner Šemeta sets out all the possible taxes for banks. Parliament has already adopted two contributions: the contribution to the coordinated guarantee funds and the contribution to the banking stability funds. This is a fact, and next we will be able to discuss the tax on banking or taxes on banking transactions, because, I stress, the rest is a fact.
In terms of the European Semester, the only thing that we want is to coordinate with everything: with Eurobonds, with project bonds, with the mechanism, etc. ...
(The President cut off the speaker)
(NL) Mr President, I risk repetition. To be honest with you, this has been a somewhat uneventful debate, but also one that we can take pride in, and so I happily join my fellow Members' chorus of praise for the Belgian Presidency. Yves, your team, your ministers, and also your political and diplomatic corps have done a fantastic job. I was able to experience this first-hand. I have had the joy and pleasure of participating in two trialogues on the environment and - no, you must not let this go to your head, though this time you will receive a little praise - here I wish to compliment you on the intelligent way in which you have discharged the Presidency.
However, I have a major and a minor 'but' to add to those words of praise. My first 'but' has to do with social policy; in my opinion, we have made progress on a number of social dossiers. Nevertheless, we have to be honest and say - and I am not laying this at the Belgian Presidency's door, but at that of the European Year for Combating Poverty and Social Exclusion - that European interest in these issues is not great. We have not made any real progress in legislative matters, when it comes to the European minimum income, for instance, and thus there is still a lot of work to be done.
My second 'but' has to do with the role which the Belgian Presidency has played in the post-Lisbon period. I have received congratulations from Messrs Verhofstadt and Dehaene, two former prime ministers who are exceptionally knowledgeable about institutional matters. There is, however, a downside to that role, especially the Belgian Presidency's lack of political leadership on some really critical dossiers. There was some sitting back and doing nothing and Mr Van Rompuy ought to have taken the lead on this matter.
I am referring to the debate on economic governance and to the debate on the debt crisis in the European Union. Other Heads of Government - not to mention Prime Minister Merkel and President Sarkozy - did take on these issues. This, in my view, led to limited results at the last Council, because of the debt crisis, amongst other reasons. In the past, the Belgian Presidency did assume political leadership and I would hope that the next government will indeed assume that leadership of the European Union.
Mr President, we make laws together but, too often, we do not know how those laws get applied by Member States. You have taken the lead in making clear that this Parliament supports the Commission in wanting to see correlation tables included in all future legislation.
The Belgian Presidency has been very helpful in tabling a paper to the Council, in which it promotes the use of correlation tables, emphasising that they help clarity and transparency and will make the application of EU law quicker and more effective. I think that a period of reflection on the matter has been initiated.
Prime Minister, I wonder if, in your concluding remarks, you could tell us what sort of response you have had to that paper and whether the Belgian Government, in its role as part of the troika and within the Council, will continue to press for the inclusion of correlation tables.
(NL) Mr President, ladies and gentlemen, I have one minute to applaud the Belgian Presidency. The balance may generally be positive, but I suppose I would pat everybody equally on the back. In my view, thankfully, Commissioners Potočnik and Hedegaard had a strong presence, in terms of content, at the major biodiversity conference in Nagoya on biodiversity and the climate change conference in Cancún.
It has been said - and it has sometimes been intended as a joke - that the Belgian Presidency did well because they had heaps of time and were able to focus all their energy on the Presidency. For example, Mr Verhofstadt said that it was the first time that Europe had had a full-time government. I would agree with that. However, we cannot ignore the fact that there were a lot of people standing behind those teams, that they had a diplomatic service behind them which was well-prepared, well-informed and who used their incredible talent for negotiation to ensure that this was a successful Presidency.
Mr Leterme, tomorrow, the Golden Shoe prize will be awarded in Belgium. If I were to present the Golden Shoe to the Belgian Presidency, to the best actor in the Belgian Presidency, then it would, without any doubt, go to the Belgian diplomatic staff, to the people who are seated behind you and who have ensured that you, your team and the regional government have indeed done a cracking job.
(PL) Mr President, it goes without saying that I would like to add to the words of congratulation and the compliments regarding what happened during the Belgian Presidency. However, as I listen to this debate, two rather important questions arise. Is it really the case that during the Belgian Presidency, everyone in Europe forgot about national interests and focused only on those interests determined by institutions in Brussels and supported by the Belgian Government? This certainly was not the case. We have been watching events in Europe over the last six months and it can be seen clearly that just because a Presidency does not make reference to national interests, it does not mean they do not exist.
And a second thing, which is, perhaps, the most fundamental and the greatest doubt in this whole debate: it would not be a good thing if we contrasted what we are calling here European objectives with what we are calling national ones. After all, the national goals that we are talking about are ideas that come from specific countries. This is a specific contribution without which Europe would be far worse off. We cannot impose a standard in which these goals, which are formulated in specific Member States but for Europe, are not treated as an asset but as a problem.
Mr President, may I ask the Prime Minister for his attention, please. I am here, on your left, Mr Prime Minister. I need to have a frank conversation with you. I have a text in Portuguese but I am going to improvise in English because that was the language you used in what, for me, was the most important part of your speech, when you said: 'look at refugees. Look at the refugees if you think that war and peace is not important for Europe'. You were addressing the new generations.
I have to admit that my heart jumped when you said that, because I am the European Parliament rapporteur for refugees. During your Presidency, you could have done more than look at refugees. You could have done something to help; it was not difficult. The Council could have finished the codecision procedure which Parliament started on resettlement of refugees. In our part of the codecision, we increased the money that we give to Member States to resettle refugees; we established categories of priorities for people who have been raped, who have been tortured and who have diseases, and who are waiting in camps to be resettled. The Council has not completed the codecision. It seems that it was because of Article 290 and delegated acts - something which is in the Treaty of Lisbon.
You say: 'look at refugees'. But I challenge you to do what we did, go to the al-Hol camp in Syria. Then tell refugees to look at Article 290, look at delegated acts. They will say: 'what are you talking about? My kids are not going to school; I do not have a passport; we are stuck in a refugee camp; why are you talking about a minor institutional problem when you could have done something to help our problem?' This will tarnish the Belgian Presidency. I am sorry to say this; I say it in sadness.
(NL) Mr President, I would like to join in the tributes which my fellow Members have been paying here to the Belgian Presidency and to you, Mr Prime Minister, because, at a time when the way in which your country's cabinet was formed was causing deep consternation for many businesses, you truly managed to draw on the European spirit to make this Presidency fully functional.
In my view, you are selling yourself short by calling yourself a 'facilitator', for you have been the driving force and have managed to overcome differences, including those which you have had with this Parliament, in a creative and committed fashion. Thanks to you, we now have robust European supervision, a directive regulating alternative investment funds and also the Eurovignette, another difficult bargaining chip which has ended with a clear Council conclusion.
However, from the European spirit which infused your speech here in Parliament, I can see that you are also looking ahead. I would like to emphasise one point in your speech, in particular. You rightly say that economic governance should not result in a situation where we are merely treating the symptoms without doing anything about the risk which is still out there because, while a robust Stability and Growth Pact might well become a reality, it is only one mainstay of that economic governance.
What we want for our citizens is for us to be able to come out the other end of this economic crisis altogether and again be in a position to create jobs for our citizens and young people and, in order to do that, we need robust European macro-economic supervision and a very strong European 2020 strategy. Will the European Semester really make that happen? Will Member States commit themselves to fleshing out economic governance in this area as well? As Parliament, we should take full advantage of our colegislative role in the governance package, the legislative package, in order to make that a reality.
(FR) Mr President, Mr Leterme, when you presented the programme of the Belgian Presidency last July, I said to you, in welcoming you and in jest, that you would perhaps still be there in January to present the outcome to us. I have to say that I had hoped I would be wrong and, without wishing to offend you, Prime Minster, like all Belgians, I would have liked to have before me today the Head of Government duly elected at the ballot box on 13 June. However, you were the one who had to take on this Presidency, and I congratulate you and all the ministers of the present government.
Now, let us leave aside the internal political situation to focus on the outcome of the Belgian Presidency.
I, too, would like to quote a famous American, who was not a philosopher but a tennis player. Arthur Ashe said, 'One important key to success is self-confidence. An important key to self-confidence is preparation'. And it has to be recognised, without doubt, that the Belgian Presidency drew inspiration from this.
In respect of the issues I am dealing with here alone, I have seen a great deal of progress: closer cooperation in divorce matters; the European protection order for the victims of violence; future enhanced cooperation for patents, and the agreement on the Late Payment Directive and on the labelling of foodstuffs are all successes that the Belgian Presidency can take pride in.
The same is true of the common agricultural policy (CAP) after 2013. Though there is as yet no agreement, the principle of a strong CAP with two pillars and the principle of simplification have already been accepted. What agriculture is most in need of in the future, however, is regulation that manages to contain the volatility of the markets within certain limits. Yet there is still no agreement on this and I have grave concerns in respect of future presidencies, notably Hungary and Poland, since regulation does not seem to be one of their priorities.
Apart from good preparation, the full involvement of ministers, the effectiveness of diplomats and of Belgian officers, the secret of the Presidency, which you have emphasised, was not to impose its own agenda but to commit itself to current priority issues, at European level, and to make every effort to move them forward, thanks to the pragmatism and the culture of compromise that characterise us.
I hope that future presidencies will learn from this example.
(DA) Mr President, I would also like to thank the Belgian Presidency for its contribution, particularly in the two areas that I am most familiar with: the budget and transport. The fact that the budget negotiations broke down in the first round was not down to the Presidency and, of course, we did find a solution in respect of the 2011 budget. Let us hope, therefore, that the question of flexibility and the financing of the ITER fusion energy project will also fall into place soon.
In the area of transport, the Belgian Presidency found a solution to the difficult issue of the Eurovignette. I would particularly like to thank the Belgian Presidency for supporting something that I have been working on for many years, namely, the creation of a network of safe rest areas in Europe so that lorry drivers, who literally hold Europe together and create the internal market, have good and safe conditions in which to work. I would like the governments of all the other countries to be inspired by the Belgian Government's positive view of this matter so that we can at last get something to happen in practice.
(PL) Mr President, Belgium, which is one of the six founding states of the European Union, has recently ended its six-month Presidency. Despite domestic political difficulties connected with not being able to form a government, the Belgians are officially being praised for their effectiveness and success in achieving almost all the priorities they had earlier set themselves. For this reason, I would like to join in congratulating them because, in such a short period of time and as part of the priorities set out, they faced up to the economic crisis in Europe, protected Europe's environment, built an open and secure European Union, built a coherent social model in the European Union and provided the foundations for a common EU foreign policy. It is rare in history that such a small country, in such a short time, has done so much for the benefit of Europe.
(DE) Mr President, Prime Minister Leterme, when, six months ago, the Members of this House had so many questions about the Belgian Presidency and when we had read the programme, many Members were still full of doubt.
Today, as we offer our thanks to you, but also to the permanent representation, for your outstanding work and preparation, our pleasure is therefore that much greater. Obviously, your success was not an easy one. The domestic political problems in Belgium have already been mentioned, and Mr Verhofstadt also had to observe that there is not necessarily efficiency at the national level in Belgium or at the European level. Perhaps that is the key to success tomorrow, too - in other words, that the politicians who are competent here need to achieve the necessary recognition in Belgium, too.
Your success was not easy, as the external conditions, too, were not the best. This was not least because - and I can say this, speaking on behalf of the Group of the European People's Party (Christian Democrats) in relation to transport - you also did not choose the easiest subjects to deal with. It has been mentioned, and for us it was more than satisfying, that the issue of the Eurovignette, amongst other subjects, was resolved. This issue is not just about a principle. In my view, it is about new funding sources and safe, clean but also efficient mobility at the European level. This is about seeing whether we will be able, tomorrow, to more vigorously readjust this area - mobility - at European level.
As someone who lives in a border area, clearly I am also pleased about the implementation of the road safety provisions. For us, and in every border region, it is unacceptable that it is the licence plate that determines whether or not a serious offence is punished. You have grabbed this awkward subject by the horns and taken a first step.
The passenger rights for bus transport represent an important step with the effect that Europe has now given its citizens passenger rights across all the various forms of transport. During the volcano crisis, we observed how important it is for businesses, but also for passengers, that a European framework of this kind should be in place. I hope that we can continue in this way.
Finally, I wish just one thing for you and for Belgium, and that is that we finally get to see the proficiency at Federal level in Belgium that you have shown at European level following the sound thinking that whoever has to make demands - as you did - must also demonstrate solutions.
(ES) Mr President, Mr Leterme, on behalf of those in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament responsible for employment and social affairs, I would like to join my fellow Members in congratulating the Belgian Presidency on the last six months.
How is it possible that I can join in those congratulations, despite the fact that you scarcely mentioned the social dimension and that there is not a great deal of social stocktaking in the Belgian Presidency?
Quite simply, Mr Leterme, because I have had the privilege of working with your ministers, Mrs Onkelinx and Mrs Milquet, and I am aware of the efforts made by them and their teams to make progress with a social agenda in such difficult circumstances and in a Council that is so insensitive to the social Europe as the one that we unfortunately currently have. Despite this, they have worked valiantly, responsibly and with a highly pro-European spirit to ensure that Parliament is heard and that Europeans are heard at this very serious time when Europe's future is at stake.
I therefore also join in congratulating you, Mr Leterme, and I hope that in future, when the challenges come, what you have said will be true: that Europe will find its soul. That soul needs to be a political and social soul, not just an economic one.
I would like to mention a few matters that have not been resolved during your Presidency, on which I hope that you will pass on your pro-European, humanist spirit to the Hungarian Presidency, because a lot is at stake for the future of Europe. I am referring to the matters relating to Europe's immigration policy, the single permit, the two directives on temporary workers and transfers within a company.
President-in-Office of the Council, please tell your colleagues to take a long-term view. There cannot be unequal treatment of workers who come to Europe. There needs to be equal treatment, otherwise we will open up a gap that will have incalculable consequences for the future of the Union. It cannot be that these workers arrive in Europe under unequal conditions with regard to working here, because we will be destroying Europe.
I hope that in the next six months, the Hungarian Presidency will listen to you and you will be able to regain freedom of speech in the Council, and that the Council will focus on Europe's soul, which can only be a humanist soul and a soul of progress.
(IT) Mr President, Mr Leterme, ladies and gentlemen, I must say that I am pleased to have had a Presidency that has proved able to manage the European agenda in a pragmatic and effective way, albeit at a difficult time.
From the adoption at first reading of the recast of the directive on combating late payment in public administration, which is fundamental to the future of the system of undertakings, to the adoption of the financial supervision package, the Belgian Presidency has proved to be both practical and dynamic.
I could cite other examples, but I prefer to draw conclusions about what can be learnt from a Presidency that has concluded its term of office in a positive way. Firstly, one has to have a realistic work programme; secondly, one has to be able to negotiate dynamically and reach compromises; and, lastly, one has to fully involve the European institutions, starting with Parliament, and take an approach to outstanding issues that is free from constraints and national interests.
I hope that this Presidency will serve as an example to the others that follow it. For now though, I offer it my most sincere congratulations.
(FR) Mr President, Prime Minister, we worked very well with your ministers, Joëlle Milquet and Laurette Onkelinx, so that the voice of the European Parliament could be heard when the employment guidelines were adopted by the Council, where our positions were taken into account, but also on the issue of public services, with the role that these services play at the heart of the European social model being reaffirmed during your Presidency. I hope that the impetus given to the interinstitutional dialogue can continue both in the work of the Commission and in the work of the new Presidency.
There is also another aspect that we worked on extensively together, which is how to ensure that the economic governance to which you referred can stand on its own two feet, because, if it treats the issue of employment as a balance, it is leading us into disaster. And it worries me to see the way in which the Commission, in the European Semester package, deals with this matter by proposing to Member States that they reduce salaries willy-nilly or increase, virtually blindly, the retirement age and lower the level of pensions. This is not the spirit in which economic governance can ensure the success of the European question, which is what our employees and our citizens are expecting.
(DA) Mr President, I would like to say that the Belgian Presidency has been a wonderful and unrivalled example of how the EU works. Despite the fact that the country has not had a government, the Presidency is nevertheless receiving praise from all sides of this Chamber. It is perhaps a depiction of how the EU actually works best - without elected representatives and, in fact, without any people at all. In any case, it was during the Belgian Presidency that the greatest deception so far, the greatest betrayal of European citizens since the entry into force of the Treaty of Lisbon, became a reality, namely, the introduction of the now permanent crisis mechanism.
When we had to convince the European people to put the Treaty of Lisbon in place, which entailed the transfer of an unprecedented amount of power to foreigners in Brussels, we were promised that one thing at least could not happen: we would never be responsible for each other's debts. It was during the Belgian Presidency that this one promise was broken. Now we have, with effect from 2013, an established act to the effect that we are to be responsible for one another's debts for ever more. That is the legacy of the Belgian Presidency, and it is regrettable.
(NL) Mr President, Mr Leterme, Mrs Győri, both you and your diplomatic service have proved that we can be successful, even in very difficult economic conditions, and that we can tackle those conditions in a way that makes Europe stronger. That is very important. Obviously, this kind of thing requires that we make compromises, difficult compromises. That will always leave us subject to criticism but I think that, in this situation, the golden rule that 'the perfect is the enemy of the good', applies more than ever. This kind of compromise is always justifiable if it enables you to make progress and if it benefits the prosperity and wellbeing of our citizens.
Mr Leterme, as I only have one minute, I will comment only briefly on the next Belgian Presidency, which will possibly hold office in 2025 or thereabouts. You will probably be 65 then and I will be a year older than that. I assume that Europe will still be a strong player on the world stage at that point but, for that to happen, we really have to keep up the momentum of the past six months. In any case, I wish you every success, both here and in Brussels.
(FR) Mr President, ladies and gentlemen, Belgian colleagues, congratulations! I doff my cap to you! As a Hungarian, I will be very happy if the Hungarian Presidency is as successful.
(HU) Now I should like to continue in Hungarian. During the Belgian Presidency, the deepening of the crisis of the euro area was successfully prevented. The Irish rescue package was put together at record speed. A system of new economic policy coordination was prepared, and the adoption of six pieces of legislation of economic governance now awaits the Hungarian Presidency. Financial supervision was set up, and the European External Action Service was started as well as the Citizens' Initiative. I can only express my fullest admiration with regard to the progress of the practical transposition of the Treaty of Lisbon, although there are countless open issues still ahead of us.
(FR) Once again, congratulations to my Belgian colleagues. I hope we will have just as much success during the Hungarian Presidency.
(RO) Mr President, while there were fears that developments in Belgian domestic politics might affect the performance of the rotating Presidency, I am pleased that Belgium proved the predictions wrong by handling the European dossiers in a pragmatic and efficient manner. Indeed, the flagship dossiers of the Belgian Presidency provided a series of European issues par excellence: the launch of the European External Action Service, economic growth and fiscal consolidation, the adoption of the regulation on the European Citizens' Initiative and the launch of the Europe 2020 strategy's implementation.
As far as Romania's interests are concerned, the Belgian Presidency adopted a fair and balanced approach. In two sensitive dossiers for Romania, the Belgian Presidency chose the options which best reflected the position argued by Romania: the discussion of the Roma issue from the social inclusion aspect and the management of the procedure for referring to the European Parliament the draft decision on the accession of Romania and Bulgaria to the Schengen area.
(SK) Mr President, I would like to begin by emphasising that Belgium assumed the rotating Presidency in a situation that was difficult not only on the internal political scene, but also, of course, on a global scale.
I cannot therefore ascribe all of the failures of the Union to Belgium. On the contrary, I would like to say that Belgium made an excellent job of handling the trialogue between the Commission, the Council and Parliament.
With Belgium at the helm, progress was made in the important area of banking sector supervision and regulation - at least in part. In October, negotiations were completed on the regulation of hedge funds, share firms and rating agencies.
I could imagine some even more ambitious measures in this area, but I think that Belgium succeeded in coordinating at least the things that were possible, and to achieve at least some progress.
The area of international relations was also exceptionally important. The Union formulated its diplomatic service, and here, too, Belgium showed herself to be a skilful mediator.
I would like to end by congratulating Belgium and expressing my thanks for her Presidency, and also expressing the certain hope that Hungary will follow the example of your Presidency.
Mr President, could I raise a wider issue here? At Christmas, John Bruton, a former leader of Ireland and one-time President of the Council, said that the part-time nature of the European Council is really not fit for purpose, given the extent of the crisis that Europe faces. He suggested that the time given to these big issues is little more than the times when leaders are on a flight to Brussels.
He says that we are facing a financial crisis - a crisis of the welfare state in an ageing society, a crisis of globalisation of nation states and, potentially, even a crisis of the efficacy of European democracy. He says that leaders need to sit together until they have reached a full mutual understanding of all that needs to be done: the whole job and not just bits of it. Only something on that scale will give markets durable confidence. I would ask people to discuss this, because perhaps he is right.
(IT) Mr President, ladies and gentlemen, your speech, Mr Leterme, contained some important quotations; it is a shame that, in reality, you will be remembered mainly as the Prime Minister of a country that, 219 days after holding elections, was unable to form a government.
You see, I had a bad opinion of you - although it has undoubtedly changed over time - because, on the day of your inauguration, I asked you, in your specific role as President-in-Office, what action would be taken in response to the acts committed against the Catholic Church in your country, in response to the searches that were declared null and void, which I considered to be very serious and which were subsequently condemned by the judiciary itself.
You did not answer me. I did not like that, because I believe that a President should represent everyone. If asked a question, a President should try to answer it somehow and should make a brave decision: to say 'I am in favour' or 'I am against', and to explain why. You did not do that.
Today, I can say that you and your Presidency have done a good job. Perhaps if you had been slightly more on our 'level' from the start, we might have had a better relationship.
(DE) Mr President, Belgium definitely took over the Presidency of the Council in a very difficult transitional phase, as, for one thing, the economic crisis had not yet been overcome, whilst, at the same time, the Treaty of Lisbon, of course, had not yet been completely implemented, while its limited fitness for purpose also became apparent.
In the whole debate about the euro rescue package, however, there is a significant aspect that must not be forgotten, namely, that both the rescue package for the euro area countries and the loans for Greece violate the Treaty of Lisbon. Both measures thus lack the necessary legal basis. That means that this is a clear case of the EU exceeding its competence, which ultimately makes a proper amendment procedure for the Treaty indispensable.
After further rescue package candidates - like Ireland and Portugal - Spain, too, is a problem child for the euro area. On the other side of the coin, net contributors such as Germany and Austria are, by and by, becoming the cash cows of the European Union. Obviously, things cannot continue in this way. Belgium was not really able to master either of these two - admittedly difficult - challenges, namely, overcoming the economic crisis and implementing the Treaty of Lisbon.
(PL) Mr President, many good opinions have been expressed about the Belgian Presidency, in particular, about its effectiveness in negotiations and its calm in a difficult period of crisis, the G20 summit, the Cancún conference and the budget debate. The financial markets' return to stability and also economic stability were dominant issues, but it should be said that national egoism went wild, in particular, as regards the budget. The Belgians' effectiveness in negotiations should be congratulated, but this was, after all, Belgium's twelfth Presidency. Prime Minister Leterme said that the Presidency's programme was the Council's and the Commission's programme, without the ambition to give it any kind of national priority. We do, however, have to allow future presidencies to decide their own priorities. It seems to me that this is the essence and spirit of integration, about which Prime Minister Leterme was speaking. What worries me is the crisis in adopting the 2011 budget and, in particular, the background to this and the forecast that in the future, the new financial perspective will not be negotiated easily.
(ES) Mr President, there is at least one area that is important for Europe and for the region to which I belong - Euskadi, the Basque Country - in which you have done absolutely nothing.
The Treaty of Lisbon gives Parliament powers relating to fisheries. The Council blocked several plans for anchovy fisheries. At the beginning of your Presidency, I personally expressed the view that I was prepared to continue with the negotiations in order to get important plans moving again, and you have made no effort to do this. I cannot, therefore, congratulate you, because basically, the Council does not recognise the powers that the Treaty of Lisbon gives this House.
I believe you have wasted an opportunity to solve a problem that has been dragging on since the Spanish Presidency. You have not made a single move; I hope, therefore, that the next Presidency will be capable of doing so.
I would also have thanked you for paying a little attention to my speech.
(PT) Mr President, I, too, should like to congratulate the Belgian Government on the success of its Presidency, despite the difficult conditions under which it took place, which have also been mentioned here. Furthermore, in the area that I followed most closely, I should like to congratulate Mrs Milquet, and to thank her for her commitment and determination in preparing the report on the Maternity Leave Directive, despite the Council's lack of agreement with her. We hope that the Hungarian Presidency will attach the proper importance to this matter. Mr Leterme reminded us of the dream that guided the founders of the European project in addition to the single market, and Mr Barroso highlighted the importance of European spirit. I think that these are good points in the current context, in which we need greater unity and solidarity in order to face the challenges before us.
(PL) Mr President, the Belgian Presidency, the last two presidencies to be precise, came at the time when the Treaty of Lisbon was being implemented and a new order was being shaped in the EU. Both these presidencies limited their national approach in order to deepen cooperation and coordination in the EU. This good path serves to strengthen a community rather than a government approach. On the other hand, we should be careful in limiting the role of national presidencies in creating their priorities. A specific balance has to function here. An undoubted achievement of the Belgian Presidency is the strengthening of economic governance. Agencies which supervise financial institutions have begun their work. Much has been done towards budget discipline being more rigorously observed. Activities aimed at structural reform have been made the main instrument of development. Furthermore, the impasse over approval of the 2011 EU budget has finally been overcome. We would simply like to say thank you.
Mr President, I must say that it is very encouraging to hear so many Members from all sides of the House praising the Belgian Presidency, and rightly so. I feared the opposite. I think one of the reasons the Belgian Presidency is a success is because they took the realities of the Lisbon Treaty into account. Nowadays, there must be a seamless transfer from one Presidency to another. It is like a relay race: the more effective the transfer is - and the more low-profile it is - the better, probably. The Belgians did that exceptionally well and have given an example to other countries of how to do so in future.
I would particularly like to thank them for their work in relation to the budget and the banking authorities and other authorities established. If they are as successful as we hope they will be, then the Belgian Presidency will actually grow in stature in the years ahead as we look back on these very important decisions.
(FR) Mr President, I concur with the practically unanimous messages expressed this morning. Prime Minister, the Belgian Presidency was a good Presidency, because it moved the European project on in a difficult national context, which, nevertheless, did not prevent it from addressing the challenges facing Europe. I have in mind the adoption of the 2011 budget, certain aspects of which leave a bitter taste in our mouths. However, you avoided a detrimental institutional confrontation.
As regards the social dimension, from the very outset, the Belgian Presidency was confronted with the over cautiousness of some in the Council. I am thinking in particular of the idea of a framework directive on minimum income. Despite this context, Belgium can be credited with some real progress thanks to the fighting spirit of your ministers and of our ministers: the report of the EPSCO Council before each European Council to act as a necessary counterweight to the ECOFIN Council; the conclusions on social services of general interest; pensions, notably the conference on pensions in Liège, which highlighted the necessary joint consideration of the adequacy and sustainability of pensions, which I feel bound to stress, and the EPSCO declaration on the Year for Combating Poverty.
Congratulations once again. Hopefully, this progress will continue with the new presidencies.
Mr President, on a point of order, I would ask you to carry out a survey of who is being allowed in on Catch-the-Eye and who is not. It seems to me that there is not a fair distribution from one part-session to another. I would ask you to do this because some of us, who have other duties, cannot sit in the House day in and day out, whereas other people have the opportunity to do so.
I think there has to be a fair opportunity for Members to intervene in debate. I do apologise for delaying the House, but I would ask that you carry out that survey.
Mr Mitchell, I do not want to say any more other than that I have a list and you can check the list. Almost 20 people on the list have the possibility to speak. If you wish, you can come to my office, I can show you the list and we can explain it.
Vice-President of the Commission. - Mr President, a great deal of positive evaluation and praise has been expressed in the House this morning. On behalf of the Commission, I would like to say that it is very well deserved. With its European spirit, the Belgian Presidency clearly demonstrated impressive efficiency and a very cooperative approach. When the Belgian Presidency took up an issue, we all knew that it would pursue the European goal - and only the European goal - and that it would do so in a spirit of loyal cooperation among the institutions. The Belgian Presidency's very good cooperation with the European Parliament and very close contacts with the Commission resulted in what is clearly a very impressive list of achievements.
Today, we can say that the Lisbon Treaty is now fully operational. We have managed to give our citizens a new voice through the European Citizens' Initiative, and we managed to reach an agreement on more transparent and effective rules for comitology. I worked on both of those issues with the Secretary of State, Olivier Chastel, and I must say that I was always impressed by his cooperative spirit and high level of professionalism.
A calm and constructive approach was needed for the conclusion of the debate on the 2011 Budget, and for the beginning of the new economic governance in Europe. Even in complex, protracted discussions on issues such as divorce, financial supervision and even patents, the Belgian Presidency managed to achieve clear progress.
It is very clear now that we need to carry forward the positive spirit and efficiency of the Belgian Presidency. Clearly, the economy, recovering from the crisis and fiscal consolidation remain top priorities for us all. We received good news last week with the successful sale of Portuguese, Spanish and Italian bonds, and we saw reductions in the spreads for Belgium and other countries. But it is also very clear that we need to press ahead with structural reforms and that we have to work even harder. If we do not want to have a jobless recovery, we need to look at how we can reform our labour market rules and how we can remove the obstacles to higher employment in Europe. At the same time, we need to protect the vulnerable in our society and reduce poverty. This is the only way we can develop our social market economy in Europe.
A lot will depend on how we start the European Semester and to what extent we will collectively be able to be ambitious in our national reform programmes, in our consolidation efforts, and in implementing the EU 2020 strategy. The Belgian Presidency made a major contribution to the launch of this new process of economic governance and we now have to continue the excellent work it started.
Prime Minister, Secretary of State, I should like to thank you very much for your excellent work. I would also like to thank all your diplomats very much for creating a positive atmosphere in which the next Presidency can continue the work you started so successfully six months ago.
Mr President, Commissioner, ladies and gentlemen, these are my last words on behalf of the Belgian Presidency, so I will be brief. I am delighted to see so many people here, but I know that has to do with other items on your agenda.
(NL) Ladies and gentlemen, I, of course, wish to thank all those of you who provided very constructive feedback, which will prove invaluable in your and our work in the future. Let me, first and foremost, say, with regard to the European Parliament's very positive evaluation of our Presidency, that I try to stick to the principle of being serene in the face of negative feedback and of being very modest in the face of positive feedback, even if it proves to be exaggerated.
By way of conclusion, I would like to highlight three elements. First of all - and this obviously goes beyond the remit of our Belgian Presidency - I think it is really important that we institute best practice as regards the implementation of the Treaty of Lisbon. Every nation state which takes on the six-month rotating Presidency of the European Union should keep Europe particularly high on its agenda.
Secondly, the purpose of managing the rotating Presidency is, perhaps not just acting as facilitator, but also as a driving force, as one of you said, so that our institutions can do their work. We all fought hard for the ratification of the Treaty of Lisbon. It would be absurd, of course, if we managed the rotating Presidency in such a way that it failed to do justice to the letter and spirit of the Treaty of Lisbon. Moreover, I think that that is the only way in which the rotating Presidency will make sense in the future and any future Treaty amendments or new agreements will survive. Thirdly: not everything is perfect and several members have rightly pointed to some gaps. I would like to reiterate, in particular, that Europe ought to be more ambitious when it comes to social policy.
(FR) What has been said is indeed correct. At the level of social policy, the Union must be more ambitious in the future, but I nonetheless believe that Belgium played its part. The Belgian Presidency strengthened the role of employment policies in the Europe 2020 strategy, it ensured that these policies would have a place in the new economic governance of Europe, and I believe that it also created the foundations for the social dimension of the Europe 2020 strategy, not only the fight against poverty, but also social cohesion. In response to some of the speeches, it seems to me that we have nevertheless put the issue of services of general interest on the European agenda. However, it is true that we need to do more and to move forward, especially at legislative level.
As I said earlier, our Presidency is not perfect and I think that, as Mr Tavares rightly pointed out, we can do more than we are doing today at the level of refugee policy.
(NL) By way of conclusion, I will make two final remarks, as there are other items remaining on the agenda. I would emphatically like to address the Belgian members of the European Parliament in general, but several of them in particular, especially two of my predecessors.
On behalf of the Belgian Government, I would like to say that we consider the efforts we put in during the Belgian Presidency as a kind of salute to your work here. We have done all that we could, ladies and gentlemen, to apply the Treaty of Lisbon correctly, which is also a kind of salute to the initiatives developed since the eleventh Presidency, which oversaw the emergence of the Treaty of Laeken, and later, under important rapporteurships, with a view to implementing the spirit of Laeken in the Treaty of Lisbon.
It has rightly been pointed out that a rotating Presidency primarily relies on the commitment and achievement of a great many people around the politicians who have to take responsibility and stand in the firing line. I am talking about the advisers, the diplomats, about a great many people who are ultimately the ones doing the most important work.
I would like to let Mr Staes know that, while the Golden Shoe Prize, which will be awarded in Belgium tomorrow, has always gone to people like Lukaku and Boussoufa, if it was the Belgian Presidency which was being honoured, the Golden Shoe would easily go to its diplomatic service, some of whose staff are seated here behind me.
Finally, let me address a few words to Mr Tabajdi, and I will try to use my best Hungarian:
Prime Minister, thanks to you, over the last half year, we have developed new ways of cooperating at different levels between the two chambers of legislation of the European Union: between Council and the European Parliament. Your Presidency was a great success. All the best to your country and all the best to you personally.
(Applause)
Written statements (Rule 149)
31 December 2010 saw the end of a rather dull Presidency, which some people have described as lacklustre and weak. That was all we could have expected from a Belgian Government that has not actually existed for eight months. Belgian politics has not managed to set out a political plan for its own country, which is the victim of an unprecedented institutional crisis. I do not see how it could possibly have led such a complex entity as the European Union - itself very fragile and rickety today - with foresight and vision for the future. The Belgian Presidency was supposed to put Europe on the road to recovery from the economic and financial crisis. Yet, once again, we find ourselves tackling the speculation that threatens the very existence of the single currency, even today. It was the Belgian Presidency that was behind the major acceleration in the further enlargement of the EU's borders. As we have seen in recent years, the accession of economically weak countries has complicated the work of the European institutions and weakened the whole of Europe, which is now less capable than it was previously of shouldering the domestic problems of any new Member States.
Belgium occupied the Presidency of the European Union for the last six months and hardly anyone there seems to have noticed. The country was mainly preoccupied - and what is more, unsuccessfully so - with forming a new government, while the quarrelling between the Flemings and the Walloons has rendered the country unable to make political decisions. It was therefore little wonder that the EU political establishment had an easy ride in its desire to push forward centralisation within the European Union. The euro crisis was used as a pretext to forge plans for European economic governance. Meanwhile, the so-called 'permanent rescue package' for the euro is nothing other than an assault on the net contributors, who will have to dig even deeper into their pockets in future. Belgium should actually be regarded as a cautionary example of what can happen if peoples with differing economic performances are corseted up together. Belgium, where the differences between the Flemings and the Walloons are evidently irreconcilable, and where the Federal apparatus represents a redistribution mechanism from the Flemings to the Walloons, shows what may befall the European Union and the euro area if they continue to follow the existing misguided path.
In summing up the Belgian Presidency, we should, first of all, appreciate its highly active role in designing the European financial stability system. All of those who observed that process know that it is a difficult operation and was carried out under time pressure. For this reason, I would like to offer my sincere congratulations to all of those who contributed to bringing the project to fruition. In this regard, the Belgian Presidency has left behind for the Hungarian Presidency a job well done. It should also be stressed that the Belgians have marked out the path for future presidencies in the context of the entry into force of the Treaty of Lisbon. I would like to express the hope that future presidencies, including the Polish one, will try to set their own, clear priorities to a greater extent, while still placing them, however, within our common, European objectives. This method of working allows the policies of European institutions to be planned and carried out to a greater extent.
I would like to start by congratulating the Belgian Presidency, which demonstrated outstanding abilities while leading the European Council for the last six months. The Belgian team can be considered all the more successful in view of the circumstances in which the country took over the Presidency. Firstly, this was the first Presidency which had operated on the basis of the rules introduced by the Treaty of Lisbon, and secondly, the EU and its individual Member States were in an extremely difficult financial position. In addition, Belgium had to deal with domestic problems during its Presidency. In spite of it being such a difficult and demanding time, the Presidency showed how effective it could be, displaying true European style in the implementation of all measures. It left its domestic problems and issues to one side and concentrated on following a course of action that corresponded to the proposals of the European Parliament, the European Commission and the European Council, and on supporting these institutions. The Presidency took on the role of a mediator. With regard to the priorities achieved by the Presidency, measures focused on combating the economic crisis deserve recognition; I am thinking here, above all, of work on the next multiannual financial framework. The Eurovignette is a further significant achievement of the Belgian Presidency. Finally, I would like to say that the Belgian Presidency can serve as a good lesson for the next countries taking over the Presidency of the European Council. I would like to wish both the Hungarian Presidency and the Polish Presidency, which will begin in the second half of 2011, the same success.
I would like to express my thanks to the Belgian Presidency. Its work, which has just come to an end, can serve as a model for the countries which will lead the work of the European Council in future. This is a subject particularly close to my heart in view of Poland's upcoming Presidency, which I hope will follow all the trails blazed so successfully under the Belgian Presidency. It is not often the case that the country holding the Presidency puts Community measures before domestic interests. In my opinion, the key success of the Presidency we are discussing was its consistent implementation of the provisions of the Treaty of Lisbon, in particular, at the level of the European Council, which became a full institution with a permanent President, and at the level of the Foreign Affairs Council, which is currently headed by the High Representative. Combating the economic crisis also proved to be a matter of no little significance, and the systematic monitoring and moderation of the financial sector will make it possible, over time, to restore its tarnished reputation. This is particularly important at a time when there is so much pressure to extend the euro area. To sum up, I sincerely hope that the path mapped out during the Belgian Presidency will serve as a quality standard for the countries taking over future presidencies. May the good of the Community always be our priority. Thank you.